473 Pa. 378 (1977)
374 A.2d 693
COMMONWEALTH of Pennsylvania, DEPARTMENT OF ENVIRONMENTAL RESOURCES, Appellant,
v.
COMMONWEALTH of Pennsylvania PUBLIC UTILITY COMMISSION, Appellee, Harold D. and Catherine M. McCoy, Intervening Party-Appellants,
and
The Potomac Edison Company, Intervening Appellee.
Supreme Court of Pennsylvania.
Argued May 26, 1977.
Decided July 8, 1977.
Dennis J. Harnish, Special Asst. Atty. Gen., Harrisburg, for appellant.
J.L. Doyle, Maxwell & Bridgers, Waynesboro, for appellee, Potomac Edison Co.
Barnett Satinsky, Chief Counsel, Michael P. Kerrigan, Asst. Counsel, Harrisburg, for appellee, Public Utility Commission.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, and MANDERINO, JJ.

OPINION
PER CURIAM:
Order affirmed.